In an action to recover damages for medical malpractice, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County, dated June 17, 1977, as *628granted plaintiffs’ motion for leave to amend the ad damnum clause of the complaint and to supplement their bill of particulars. Order reversed insofar as appealed from, without costs or disbursements, and motion denied, without prejudice to a renewal of the motion. We are reversing in this case simply because plaintiffs’ motion was granted upon a report of a doctor instead of the doctor’s affidavit. If the report had been submitted in affidavit form it would have been sufficient upon which to grant plaintiffs’ motion for the relief sought. Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.